GOLDHWAITE, J.
The statute which prohibits the retailing of spirituous liquors except by licensed persons, permits merchants and shopkeepers to sell by the quart, so that the liquor be not drank with their consent and privity in their stores or on the premises where they reside or have their stores,1 (Dig. 554, <§> 4,) and the question is whether the proof in this cause brings the defendant within the terms and intention of the statute. It is evident the terms, or on the premises where they reside or have their stores, were intended to mean something different from that which had been previously expressed by in their stores, as without such intention, the terms are useless, in the connection where they are found. In common parlance, the word premises is understood to mean something over which an individual has control, either by actual possession or by claiming and exercising the right to prevent the occupation by others, and in our judgment it is used in this sense by the statute. Applying this term to the evidence, we think the work bench must be understood as being a part of the premises where the defendant had his store, as the presumption from his use of it is, that it was under his control, at least so far as to warrant him in excluding mere strangers from its use. It seems to us for all the purposes of drinking, to have been pro hac vice as much his premises as a table within or adjacent to his place of doing business; and it seems was furnished with the necessary drinking vessels in the same manner a table would have been furnished if there used.
We are entirely satisfied the law was correctly ruled by the circuit judge. Judgment affirmed.